Citation Nr: 1629095	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The November 2011 rating decision denied the claim of entitlement to service connection for a right knee disability.  This denial was confirmed and continued in a September 2012 rating decision.  A notice of disagreement was received in November 2012, a statement of the case was issued in January 2013, and a substantive appeal was received in January 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not exhibit a right knee disability in service, degenerative joint disease of the right knee was not exhibited in service or within one year after discharge from service, and degenerative joint disease of the right knee is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2011 advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in November 2011.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The RO arranged for the Veteran to undergo a VA examination in September 2012.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered an etiology opinion that explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the VA examination report of record in this case provides an adequate basis for a decision on the Veteran's service connection claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Turning to the evidence of record, the Veteran's service treatment records reflect that the Veteran's lower extremities were clinically normal at the time of his October 1958 enlistment examination.  He denied any history of, or current, trick or locked knee on his October 1958 enlistment medical history report.  

The service treatment records also contain numerous records that were generated in connection with a June 1961 right knee injury.  These records reflect that the Veteran injured his right knee when he fell while participating in a sack race.  The Veteran reported having injured his right knee on several occasions, the most recent having been in 1960.  Service treatment records reflect he was hospitalized for ten days.  He was diagnosed with internal derangement of the right knee, possible tear of the medial meniscus.  It was noted to have existed prior to service and been aggravated by service.  He continued with follow-up treatment into July 1961.

Service treatment records from June 1962 reflect that the Veteran sought treatment because his feet and right knee hurt when standing for long periods of time, reporting that his feet and knee have become quite swollen and painful.  

His September 1962 discharge examination report notes that his lower extremities were clinically normal on examination, but that he tore his right knee in 1961 and has trouble whenever standing over long periods of time.  It notes that he previously had knee trouble prior to service.  The diagnosis was possible tears of the medial meniscus.  On his September 1962 discharge medical history report, the Veteran reported a history of, or current, trick or locked knee, and the same notation that appears on the discharge examination report also appears on the discharge medical history report.

In terms of post-service evidence of right knee disability, a December 1998 radiology report notes probable mild to moderate joint space narrowing present predominantly in the lateral compartment with small marginal osteophytes present along this compartment.  Significant subchondral cyst formation was seen along the medial tibial plateau of the right knee.  A four millimeter diameter calcification was seen overlying the posterior joint space of the right knee on the lateral view, and a possible loose joint body could not be excluded.  There was no evidence of joint effusion in the right knee.  Mild patellofemoral joint space narrowing with moderately large posterior osteophytes was present along the patella.  It also notes mild to moderate degenerate changes, right knee greater than left.  The degenerative changes were probably greatest in the lateral compartment of the right knee.

A May 2009 private treatment record notes that the Veteran has a history of severe degenerative joint disease, particularly in the right knee.  It was noted that the Veteran's right knee was last x-rayed by the private facility four years earlier.  (Records from this period were requested by VA, but the facility responded that documents from that period could not be found.)  

A December 2009 private medical record assesses the Veteran as having severe right knee arthritis with acute effusion, also noting "question if he does not have a cartilage tear or more problems."  This record notes that the Veteran has a known history of severe right knee arthritis, but that he has not seen an orthopedic doctor for this issue in ten years.  

A physician's assistant at the VA clinic where the Veteran receives his treatment filled out a Disability Benefits Questionnaire in June 2012 on which the Veteran was diagnosed with degenerative joint disease of the right knee.  This record notes that the Veteran fell and injured his right knee during a three-legged sack race in 1961.  It notes that he was in the hospital for six weeks and used traction and strengthening.  He reported there were cartilage and ligament injuries.  This report includes the Veteran's description of his current symptoms and a detailed description of a physical examination.  X-rays were performed at the time of this examination, and an impression of bilateral partially imaged femoral diaphysis bone infarcts and moderate to advanced tricompartmental bilateral knee degenerative joint disease was noted.  This report does not contain an etiology opinion.

In his November 2012 notice of disagreement, the Veteran reported that, "[u]pon discharge, my right knee worsened over the years with it popping out often and with increasing pain and arthritis."  He asserted chronicity of his disability from service to the present in his January 2013 substantive appeal.  

The nexus opinion of record appears in a September 2012 VA examination report.  Following review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's current right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner noted that service treatment records dated on June 6, 1961, note that the Veteran injured his right knee while participating in a sack race, with a diagnosis of injury, cartilage of joint, and possible torn lateral meniscus.  He was treated at Chanute Air Force Base until June 13, 1961, and these records state that on examination the right knee had normal range of motion.  The ligaments were intact.  There was no click or McMurray sign, no limitation of motion, and no pain on use of knee at the time.  The separation examination report notes that the Veteran tore right knee ligaments in 1961 and that he has trouble standing over long periods of time.  He had previously had knee trouble prior to service.  A July 1961 follow-up appointment indicates that the knee was tightening up quite well.  The September 1962 separation examination was negative.  

The examiner found it is less likely as not that the Veteran's current degenerative joint disease of the right knee was incurred by his period of injury during service.  His present bilateral knee x-rays show that he has bilateral moderate to advanced tricompartmental degenerative joint disease.  His service treatment records do not document any evidence of a significant injury to his right knee during service.

His examination at Chanute Air Force Base on June 13, 1961, revealed no swelling or locking with normal range of motion.  The ligaments were felt to be intact, and no click or McMurray sign was found.  He developed symptoms of arthritis years after this initial injury, and documented arthritis of his knees back in 2007.  The examiner noted that the very earliest possible diagnosis of knee arthritis was in 1980, which is still 19 years after his injury.  The examiner also found it was notable that the Veteran's osteoarthritis of the knees is bilateral, and this occurrence is much less likely to be related to a single injury only to his right knee in service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the competent medical opinion on the question at hand appears in the September 2012 VA examination report.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and examined the Veteran, and he provided a detailed discussion of the pertinent medical and lay evidence of record.  His etiology opinion incorporates information gained from the claims file and the examiner's own expertise.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran himself believes that his current right knee disability is related to the in-service injury.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe having experienced right knee symptoms since service.  The Board finds, however, that the question of whether the Veteran has a current right knee disability that is etiologically related to an injury that occurred in 1961 is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board will now address whether service connection is warranted for a right knee disability on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested in service or manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   The case of Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities.

The first applicable situation is that in which a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service....  To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.

In the case at hand, the Board notes that the Veteran has a current diagnosis of degenerative joint disease of the right knee.  While there is evidence that the Veteran suffered a right knee injury in service with a possible torn meniscus, there is no medical evidence of right knee degenerative joint disease, specifically, either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's right knee degenerative joint disease was not "shown in service" as contemplated by the regulations.  

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. at 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

The Board further finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of degenerative joint disease of the right knee in service, and there is no evidence of right knee degenerative joint disease in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for right knee degenerative joint disease through lay reports of continuity of symptomatology.  In addition, while the Veteran is competent to report having injured his right knee in service, he does not possess the necessary professional expertise to diagnose degenerative joint disease of the right knee in service, and he thus cannot provide competent "evidence of a chronic condition [that] is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.'"  Therefore, service connection for right knee degenerative joint disease based on continuity of symptomatology is neither available nor warranted.

In short, the Board finds that the preponderance of the evidence is against granting service connection for a right knee disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


